793 F.2d 1292
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GRADON MENIX AND LOIS MENIX, HIS WIFE, AND DOUG MENIX ANDTERESA MENIX, HIS WIFE, Plaintiffs-Appellantsv.THE CHESAPEAKE & OHIO RAILWAY COMPANY, A CORPORATION ANDRAILROAD WEED CONTROL, INC., Defendants-Appellees.
84-5789
United States Court of Appeals, Sixth Circuit.
5/14/86

AFFIRMED
E.D.Ky.
ORDER
BEFORE:  ENGEL, CONTIE and RYAN, Circuit Judges.


1
This cause having come to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed upon the opinion of the U.S. Magistrate as adopted.